DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dan Parker (Reg. No. 73390) on 09/22/2021.The application has been amended as follows: 

(Currently Amended) An access point (AP) comprising: 
a wired interface;
a wireless interface;
a processor and a non-transitory machine readable storage medium storing instructions executable by the processor to:
associate wireless clients with the AP and forward traffic received from the wireless clients;
set up a virtual client in the AP and associate the virtual client with an external AP;

decapsulate the traffic received from the server and forward, by the virtual client, the decapsulated traffic over the wireless interface to the external AP;
receive, from the server via the wired interface, test traffic comprising a first wired protocol frame encapsulated in a tunnel header indicating a virtual client to which the test traffic is addressed;
decapsulate the first wired protocol frame;
convert the first wired protocol frame into a first wireless protocol frame and forward the first wireless protocol frame via the wireless interface over the WLAN to the external AP associated with the virtual client;
receive, via the wireless interface, a second wireless protocol frame from the external AP addressed to virtual client;
convert the second wireless protocol frame to a second wired protocol frame;
encapsulate the second wired protocol frame with a tunnel header and forward the second wired protocol frame via the wired interface over a tunnel to the server
wherein a management IP address of the AP is different from an IP address of the virtual client.

(Canceled)

(Original) The access point of claim 1 wherein the instructions are executable by the processor to set up a plurality of virtual clients in the AP each virtual client 

(Original) The access point of claim 1 wherein the instructions to associate the virtual client with an external access point includes instructions to cause the virtual client to scan for an external access point having a specific service set identifier (SSID) and in response to detecting an external access point having said SSID, send an authentication request and an association request to the external access point.

(Original) The access point of claim 1 wherein the instructions include instructions to cause the processor to set up the virtual client in response to the AP receiving a request from a network administrator to test a WLAN, the request including a SSID of WLAN to be tested and an ID of the server from which the virtual client is to receive test traffic.

(Original) The access point of claim 5 wherein the instructions to set up the virtual client include instructions to create a tunnel between the server and the virtual client of the AP.

7-20. 	(Canceled) 

(New) A method comprising: 

setting up, by the AP,  a virtual client in the AP and associate the virtual client with an external AP;
receiveing, by the AP from a server via the wired interface, traffic that is to be sent to the external AP in order to test a wireless local area network (WLAN); 
decapsulating, by the AP, the traffic received from the server and forwarding, by the virtual client, the decapsulated traffic over the wireless interface to the external AP;
receiving, by the AP and from the server via the wired interface, test traffic comprising a first wired protocol frame encapsulated in a tunnel header indicating a virtual client to which the test traffic is addressed;
decapsulating, by the AP, the first wired protocol frame;
converting, by the AP, the first wired protocol frame into a first wireless protocol frame and forward the first wireless protocol frame via the wireless interface over the WLAN to the external AP associated with the virtual client;
receiving, by the AP via the wireless interface, a second wireless protocol frame from the external AP addressed to virtual client;
converting, by the AP, the second wireless protocol frame to a second wired protocol frame;
encapsulating, by the AP, the second wired protocol frame with a tunnel header and forward the second wired protocol frame via the wired interface over a tunnel to the server


(New) The method of claim 21 further comprising setting up a plurality of virtual clients in the AP each virtual client associated with a respective tunnel and to receive test traffic from a server via the respective tunnel and forward the test traffic over the WLAN.

(New) The method of claim 21 further comprising causing the virtual client to scan for an external access point having a specific service set identifier (SSID) and in response to detecting an external access point having said SSID, send an authentication request and an association request to the external access point.

(New) The method of claim 21 further comprising setting up the virtual client in response to the AP receiving a request from a network administrator to test a WLAN, the request including a SSID of WLAN to be tested and an ID of the server from which the virtual client is to receive test traffic.

(New) The method of claim 24 wherein setting up the virtual client further comprises creating a tunnel between the server and the virtual client of the AP.

Reasons for Allowance

The limitation(s) of “ traffic that is to be sent to the external AP in order to test a wireless local area network (WLAN); decapsulate the traffic received from the server and forward, by the virtual client, the decapsulated traffic over the wireless interface to the external AP; receive, from the server via the wired interface, test traffic comprising a first wired protocol frame encapsulated in a tunnel header indicating a virtual client to which the test traffic is addressed; decapsulate the first wired protocol frame;
convert the first wired protocol frame into a first wireless protocol frame and forward the first wireless protocol frame via the wireless interface over the WLAN to the external AP associated with the virtual client; convert the second wireless protocol frame to a second wired protocol frame; encapsulate the second wired protocol frame with a tunnel header and forward the second wired protocol frame via the wired interface over a tunnel to the server wherein a management IP address of the AP is different from an IP address of the virtual client” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1 and 21. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Examiner, Art Unit 2468